Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 16/981,638 filed on 6/30/2022. 
Status of Claims
Claims 1 and 3-10 are currently pending. 
Response to Amendments
Rejections under 35 USC 101 are withdrawn. New rejections under 103 are issued below. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered and they are persuasive to overcome the rejection. 
Applicant's prior art arguments have been fully considered but are not persuasive.
Applicant argues on p. 10 that Taira fails to disclose the limitation generate a visitor table used to record visitor information including a visitor identification and facial feature information of the visitor acquired by a first sensing device when the visitor visits the store Examiner respectfully disagrees. Taira discloses storing visitor information when the visitor visits the store in paragraph 29, “The visiting customer (visitor) DB 102a stores visiting customer information of each visiting customer (visitor).” Taira further discloses acquiring the visitor’s facial data by a first sensing device in paragraph 30, “The store server 102 connects to the center server 101, settlement terminals 103 and first camera 104. The first camera 104 photographs the face of a visitor (visiting customer) entering the store. For example, the first camera 104 is disposed near the entrance of the store, and photographs the face of a person (visitor) coming in from the entrance … The store server 102 extracts face information of the visiting customer from the image or images which the first camera 104 photographed. Incidentally, the first camera 104 may detect the face of the visiting customer from the photographed image or images, and may supply image data (face image data) including the detected face of the visiting customer to the store server 102.”
Applicant argues on p. 10 that Taira does not disclose the limitation generate a sales management table used to record sales management information including a product identification associated with the visitor identification. Examiner respectfully disagrees. Taira teaches the settlement process beginning with the visitor being identified, see paragraph 60, “at the settlement corner in the store, a settlement start module 241 detects a person of settlement. The settlement start module 241 generates a trigger to give a timing to start the settlement process, that is, a timing to photograph the face of the person of settlement. The settlement start module 241 may be configured to detect a person who is to perform a settlement.” Taira has already been shown to disclose the product to be settled during the settlement process in paragraph 44, “The operation unit 135 is an operation device which inputs an operation relating to a settlement process. The display unit 136 is a display device. For example, the display unit 136 displays the name of a purchased commodity and the price of settlement. The commodity identification unit 137 identifies a commodity that is to be settled.” Finally, fig. 3B discloses the relevant databases in communication with the center server and paragraph 68 states “after completing the settlement process, the settlement module 263 may notify the store server 102 of the content of settlement, etc. The store server 102, which received the notification of the content of settlement, may notify the center server 101 of the content of settlement. The center server 101, which received the notification of the content of settlement, may update the membership information of the membership DB 101a, based on the content of settlement, or may store the content of settlement in association with the membership information.” 


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10 are rejected under 35 USC 103 as being unpatentable over the teachings of
Taira et al, US Publication No. 2016/0189162 A1, hereinafter Taira in view of 
Liciotti et al, An automatic analysis of shoppers behaviour using a distributed RGB-D cameras system, 2014, hereinafter Liciotti. As per,

Claims 1, 10
Taira teaches
A store management device configured to track a visitor in an attempt to obtain a product on a product shelf of a store in communication with a plurality of sensing devices, comprising a memory configured to store instructions and a processor configured to execute the instructions to: /
A store management method configured to track a visitor in an attempt to obtain a product on a product shelf of a store in communication with a plurality of sensing devices, comprising: (Taira [0036] “a processor 121, a memory 122, a network (NW) I/F 123, a camera I/F 124, a settlement terminal I/F 125, and a storage unit 126. The processor 121 realizes various process functions by executing programs. The memory 122 includes a program memory”) 
generate a visitor table used to record visitor information including a visitor identification and facial feature information of the visitor acquired by a first sensing device when the visitor visits the store; (Taira [0029] “The visiting customer (visitor) DB 102a stores visiting customer information of each visiting customer (visitor);” [0030] “The store server 102 connects to the center server 101, settlement terminals 103 and first camera 104. The first camera 104 photographs the face of a visitor (visiting customer) entering the store. For example, the first camera 104 is disposed near the entrance of the store, and photographs the face of a person (visitor) coming in from the entrance … The store server 102 extracts face information of the visiting customer from the image or images which the first camera 104 photographed. Incidentally, the first camera 104 may detect the face of the visiting customer from the photographed image or images, and may supply image data (face image data) including the detected face of the visiting customer to the store server 102.”)
[…]
[…]
[…]
read from the visitor table the visitor identification […]; (Taira [0062] “The face authentication module 262 executes a face authentication process by face collation between the face information of the person of settlement, which is supplied from the face extraction module 261, and the visiting customer's face information Cf which the visiting customer DB 102a stores”)
generate a sales management table used to record sales management information including a product identification associated with the visitor identification;  (Taira fig. 3B; [0060] ““at the settlement corner in the store, a settlement start module 241 detects a person of settlement. The settlement start module 241 generates a trigger to give a timing to start the settlement process, that is, a timing to photograph the face of the person of settlement. The settlement start module 241 may be configured to detect a person who is to perform a settlement;” [0044] “The operation unit 135 is an operation device which inputs an operation relating to a settlement process. The display unit 136 is a display device. For example, the display unit 136 displays the name of a purchased commodity and the price of settlement. The commodity identification unit 137 identifies a commodity that is to be settled;” fig. 3B discloses the relevant databases in communication with the center server and [0068] “after completing the settlement process, the settlement module 263 may notify the store server 102 of the content of settlement, etc. The store server 102, which received the notification of the content of settlement, may notify the center server 101 of the content of settlement. The center server 101, which received the notification of the content of settlement, may update the membership information of the membership DB 101a, based on the content of settlement, or may store the content of settlement in association with the membership information.”)
carry out a settlement process of the product purchased by the visitor with reference to the visitor table and the sales management table; and (Taira [0065] “A settlement module 263 executes a settlement process for the purchaser which the second camera 105 photographed. The settlement module 263 acquires the result of the face authentication from the face authentication module 262. When the face authentication by the face authentication module 262 successfully authenticated that the person of settlement is a specific visiting customer”)
delete from the visitor table the visitor information of the visitor who leaves the store after the settlement process for settling the product purchased by the visitor with reference to the sales management table.  (Taira [0069] “the exiting confirmation module 271 may execute collation with a purchase settlement information history of a receipt, etc., in order to uniquely identify the outgoing customer;” [0070] “Upon receiving the notification of the confirmation of exiting, a post-process module 281 of the store server 102 deletes the visiting customer information of the present customer from the visiting customer DB”)
Taira does not explicitly teach, Liciotti however in the analogous art of retail monitoring teaches
acquire first position information of the visitor approaching the product on the product shelf based on the facial feature information of the visitor; (Liciotti p. 3 “the object tracking that recognizes the pathways of different blobs over time. In other words, in this phase each blob is recognized and tracked within the stream video”)
acquire second position information of the visitor who approaches the product shelf to extend a hand toward the product by a second sensing device; (Liciotti p. 3 “Whenever a blob is approaching the shelf (shelf-zone), the exact position of contact with the product is detected”)
acquire a moving action of the product on the product shelf by a third sensing device; (Liciotti p. 4 “When a user interacts with the shelf three different situations could happen: 1. Positive: when the product is picked up from the shelf. 2. Negative: when the product is taken and then repositioned on the shelf. 3. Neutral: if the hand exceeds the threshold without taking anything.”)
[…] based on the first position information, the second position information, and a displayed position of the product subjected to the moving action; (Liciotti p. 3 “the object tracking that recognizes the pathways of different blobs over time. In other words, in this phase each blob is recognized and tracked within the stream video … Whenever a blob is approaching the shelf (shelf-zone), the exact position of contact with the product is detected;” p. 4 “When a user interacts with the shelf three different situations could happen: 1. Positive: when the product is picked up from the shelf. 2. Negative: when the product is taken and then repositioned on the shelf. 3. Neutral: if the hand exceeds the threshold without taking anything.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Taira’s store visitors management to include acquiring the movement of visitors and products moved by visitors from the displays in view of Liciotti in an effort to improve sales (see Liciotti p. 1 & MPEP 2143G).
Claim 3
Taira teaches
further comprising a store-leaving approval part configured to make a store-leaving approval of the visitor in either (i) or (ii): (i) the visitor information is deleted from the visitor table, (ii) the sales management table does not include unsettled product information relating to an unsettled product purchased by the visitor.  (Taira [0068] “after completing the settlement process, the settlement module 263 may notify the store server 102 of the content of settlement, etc. The store server 102, which received the notification of the content of settlement, may notify the center server 101 of the content of settlement. The center server 101, which received the notification of the content of settlement, may update the membership information of the membership DB 101a”; [0070] “the post-process module 281 of the store server 102 may delete the visiting customer information of the present customer, upon receiving the notification of the completion of settlement from the settlement module 263” noting Taira disclosing the features according to at least (i))

Claim 4 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Taira in view of Liciotti in further view of
Ono et al, WO 89/06406 A, hereinafter Ono. As per,

	Claim 4
Taira / Liciotti do not explicitly teach
wherein the store-leaving approval part makes a store-leaving disapproval of the visitor when the sales management table records the unsettled product information while the visitor table records the visitor information relating to the visitor.  
Ono however in the analogous art of retail monitoring teaches
wherein the store-leaving approval part makes a store-leaving disapproval of the visitor when the sales management table records the unsettled product information while the visitor table records the visitor information relating to the visitor.  (Ono p. 14-15 “when no pay up data is found on the passcard 24, the control section 106 outputs a passcard return signal to the passcard receiving and returning section 110 (Fig. 4A) which discharges the passcard 24 through an outlet thereof upon receiving the passcard return signal. The system may be so designed as to announce by voice that the customer is to pay up the money or to display an amount owed when no pay up data is found. In this case, the customer can not go outside the checkout area”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Taira’s store visitors management and Liciotti’s product displays and monitoring to include the store leaving approval part disapproving a visitor’s exit due to unsettled product information in view of Ono in an effort to provide an effect cashierless checkout system and operation (see Ono p. 16 & MPEP 2143G).

Claims 5-6 are rejected under 35 USC 103 as being unpatentable over the teachings of
Taira in view of Liciotti in view of
Fujisawa et al, US Publication No 2020/0258070 A1, hereinafter Fujisawa. As per,

Claim 5
Taira / Liciotti do not explicitly teach
further comprising a settlement management part configured to send a message requesting a settlement of the product purchased by the visitor when the visitor table records the information of the visitor while the sales management table records41 the unsettled product information.  
Fujisawa however in the analogous art of retail monitoring teaches
further comprising a settlement management part configured to send a message requesting a settlement of the product purchased by the visitor when the visitor table records the information of the visitor while the sales management table records41 the unsettled product information.  (Fujisawa [0136] “A customer exits the store carrying a product but does not declare or pay within a predetermined time since the exit;” [0137] “The store performs a reminder processing targeted at the customer terminal one or more times. The reminder processing is preferably performed using the application on the customer terminal, although the present invention is not limited to the implementation. For example, the reminder processing may be performed using email, another chat application or telephone, for example”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Taira’s store visitors management and Liciotti’s product displays and monitoring to include a reminder to settle products in view of Fujisawa in an effort to provide improved customer convenience (see Fujisawa ¶ [0013] & MPEP 2143G).
Claim 6
Taira still teaches recording visitor information and deleting visitor information. Taira / Liciotti do not explicitly teach
wherein the visitor table management part is configured to record the visitor information again on the visitor table due to deletion of the visitor information from the visitor table after the settlement process when the visitor holds another product among the plurality of products on the product shelf, thus updating the sales management information on the sales management table.
Fujisawa however in the analogous art of retail monitoring teaches
wherein the visitor table management part is configured to record the visitor information again on the visitor table due to deletion of the visitor information from the visitor table after the settlement process when the visitor holds another product among the plurality of products on the product shelf, thus updating the sales management information on the sales management table.  (Fujisawa [0124] “In Step S765 (in the case where the payment is completed in the store), the flow of shopping ends. If the user does their shopping in the store according to one embodiment again, the process returns to Step S729;” fig. 7A noting the process restarting at S729 when a customer wants to purchase another product after the settlement process)
The rationales to modify/combine the teachings of Taira with/and the teachings of Fujiasawa are presented in the examining of claim 5 and incorporated herein.

Claims 7-9 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Taira in view of Liciotti in further view of
Flickner et al, US Publication No. 2003/0107649 A1, hereinafter Flickner in further view
Alvarez et al, US Publication No. 2017/0091850 A1, hereinafter Alvarez. As per,

Claim 7
Taira / Liciotti do not explicitly teach
wherein the first position information represents a plurality of visitors belonging to a same accompanying group in the store upon detecting three-dimensional coordinates of the visitor and three-dimensional coordinates of a secondary visitor approaching the visitor in a predetermined period in the store, thus recording on the visitor table secondary visitor information of the secondary visitor in association with the visitor information of the visitor. 
Flickner however in the analogous art of retail monitoring teaches
wherein the first position information represents a plurality of visitors belonging to a same accompanying group in the store upon detecting three-dimensional coordinates of the visitor and three-dimensional coordinates of a secondary visitor approaching the visitor in a predetermined period in the store, […] (Flickner [0005] “A real-time camera/computer system and method for identifying groups of socially interrelated people by detecting and tracking them is disclosed;” [0021] “1) individuals are detected through a two part process involving a) “silhouette detection”, i.e., identifying those pixels in a recorded camera frame corresponding to people and other moving objects and b) resolving individuals from these silhouettes, 2) individuals are then tracked, and 3) groups of individuals are then detected. Preferred embodiments of the invention are directed to detecting and tracking groups of socially interrelated individuals, e.g., people who have some familiarity with each other and have congregated for some purpose such as shopping”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Taira’s store visitors management and Liciotti’s product displays and monitoring to include recording members belonging to a group in view of Flickner in an effort to improve operational efficiency and customer satisfaction by opening additional checkout lanes (see Flickner ¶ [0008] & MPEP 2143G).
Alvarez however in the analogous art of retail monitoring teaches
thus recording on the visitor table secondary visitor information of the secondary visitor in association with the visitor information of the visitor.  (Alvarez [0018] “The invention herein utilizes mobile electronic devices carried by visitors and devices otherwise interacted with by visitors while shopping in a real-world shopping venue to identify the visitors as belonging to a group;” [0041] “server 102 may determine that visitors 106a and 106b belong to the same group based on a database or profile for the group that is populated with data from past visits to venue 104 by visitors 106a and 106b. In this example, server 102 can collect data for visitors 106a-b to venue 104 for various days in order to determine if patterns have been observed in the past for these visitors. For instance, server 102 may identify that visitors 106a and 106b entered venue 104 at approximately the same time and exited venue 104 at approximately the same time. Server 102 can store such entry and exit time data in records of a visitor profile”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Taira’s store visitors management and Liciotti’s product displays and monitoring and Flickner’s group monitoring to include recording members belonging to a group in view of Alvarez in an effort to encourage collaborative shopping (see Alvarez ¶ [0018] & MPEP 2143G). 
Claim 8
Taira teaches
wherein after completion of settlement, the secondary visitor information of the secondary visitor is deleted from the visitor table together with the visitor information of the visitor.  (Taira [0069] “the exiting confirmation module 271 may execute collation with a purchase settlement information history of a receipt, etc., in order to uniquely identify the outgoing customer;” [0070] “Upon receiving the notification of the confirmation of exiting, a post-process module 281 of the store server 102 deletes the visiting customer information of the present customer from the visiting customer DB.” Taira discloses deleting visitor information from the visitor table after completion of the settlement. Taira and the present invention both acquire visitor information from sensing devices, record the visitor information in a table, and delete the visitor information from the table after completion of a settlement. Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Taira’s record deletion after settlement completion to include deletion of secondary visitor information in conjunction with the visitor information with the motivation of confirming all associated visitors completed a settlement. 
Claim 9
Taira / Liciotti / Flickner do not explicitly teach
further comprising an action detection part configured to determine that the product held by the visitor is transferred to the secondary visitor belonging to the same accompanying group of the visitor when the product is moving between the visitor and the secondary visitor while the visitor and the secondary visitor are positioned proximate to the product, wherein the sales management part is configured to integrate the sales management information of the visitor with secondary sales management information of the secondary  visitor on the sales management table.  
Alvarez however in the analogous art of retail monitoring teaches
further comprising an action detection part configured to determine that the product held by the visitor is transferred to the secondary visitor belonging to the same accompanying group of the visitor when the product is moving between the visitor and the secondary visitor while the visitor and the secondary visitor are positioned proximate to the product, wherein the sales management part is configured to integrate the sales management information of the visitor with secondary sales management information of the secondary  visitor on the sales management table.  (Alvarez [0145] “The context information can further be used to automatically identify the products that the visitor to a real-world shopping venue is carrying in his hand/cart and allow him to share them with his family members who are present in the store but are in different section of the store”)
The rationales to modify/combine the teachings of Taira / Liciotti / Flickner with/and the teachings of Alvarez are presented in the examining of claim 7 and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Radhakrishnan et al, IoT+Small Data: Transforming in-store shopping analytics & services, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624